                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

                                                   §
 FRANCES MARIE SIMS,                               §
 PLAINTIFF
                                                   §
 V.                                                §
                                                   §    CASE NO.: 5:20-cv-00722
 EILEEN MCDILDA                                    §
 ASSISTANT ATTORNEY GENERAL FOR THE                §
 STATE OF TEXAS
 INDIVIDUALLY AND OFFICIAL CAPACITY,               §
                                                   §
 AND                                               §
                                                   §
 CHERYL BELLESEN
 MANGER OF LOAN RECOVERY FOR THE                   §
 TEXAS HIGHER EDUCATION COORDINATING               §
 BOARD                                             §
 INDIVIDUALLY AND OFFICIAL CAPACITY,               §
 DEFENDANTS
                                                   §




                                         COMPLAINT


        NOW COMES FRANCES MARIE SIMS, Plaintiff, and files this Complaint, alleging

 that Defendants EILEEN MCDILDA and CHERYL BELLESEN violated Frances Marie

 Sims' federal constitutional rights. In support of such allegations, Frances Marie Sims would

 show the Court as follows:




                              I. JURISDICTION AND VENUE


1.      This complaint arises under the United States Constitution. This Court has jurisdiction

pursuant to 28 U.S.C. §1331 and §1343.

                                               1
2.       This complaint is brought pursuant to 42 U.S.C. §1983: Every person who, under color

of any statute, ordinance, regulation, custom, or usage, of any State or Territory or the District

of Columbia, subjects, or causes to be subjected, any citizen of the United States or other person

within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured

by the Constitution and laws, shall be liable to the party injured in an action at law, suit in

equity, or other proper proceeding for redress.

3.       Venue is proper in this judicial Court pursuant to 28 U.S.C. §1391, as the acts

complained of arose in this district.

4.       Venue is also proper in the San Antonio Division of the Western District of Texas

since the Plaintiff has been a resident of Bexar County, Texas at all time relevant to this

complaint. The loan at issue in this lawsuit was entered into and executed in Bexar County,

Texas. The judgment taken against Plaintiff, which is the basis of this complaint, was abstracted

in Bexar County, Texas. The aforementioned abstract placed a cloud on the title(s)of Plaintiff's

real property located in Bexar County, Texas, which injured the Plaintiff. Therefore, a

substantial part of the events occurred in the Western District of Texas, San Antonio Division at

the San Antonio Division is an appropriate venue. All conditions precedent have occurred or

have been performed.


                                          II. PARTIES


5.       At all times herein mentioned Plaintiff Frances Marie Sims has resided within the

Bexar County, Texas.

6.     At all times herein mentioned, Defendant, Eileen McDilda was employed by the

Attorney General's Office for the State of Texas, and was acting under color of state law and as


                                                  2
the employee, agent, or representative of the Attorney General's Office for the State of Texas.

This Defendant is being sued in her individual capacity and official capacity. Defendant may be

served with process at the Office of the Attorney General of The State of Texas, 300 W. 15th

Street Austin, TX 78701.

7.     At all times herein mentioned, Defendant, Cheryl Bellesen was employed by the

Attorney General's Office for the State of Texas, and was acting under color of state law and as

the employee, agent, or representative of the Attorney General's Office for the State of Texas.

This Defendant is being sued in her individual capacity and official capacity. Defendant may be

served with process at the Office of the Attorney General of The State of Texas, 300 W. 15th

Street Austin, TX 78701.


                                III. STATEMENT OF FACTS


8.      Between August of 2001 and May of 2003, Ms. Sims cosigned 3 promissory notes for

a college access loans administered by the Texas Higher Education Coordinating Board.

9.      On or about February 1, 2008, The State of Texas took a default judgment against the

original borrower of the 3 aforementioned promissory notes. The default judgment included

$150.00 in attorney fees.

10.     On January 30, 2009, The State of Texas filed suit against Ms. Sims to collect on the 3

aforementioned promissory notes she had cosigned in cause number C-1-CV-09-001124.

11.     On January 11, 2011, Ms. Sims was served with the aforementioned lawsuit that was

filed on January 30, 2009.

12.     On February 8, 2011, County Court at Law No. 1 for Travis County file stamped Ms.

Sims, Pro Se, answer to the aforementioned lawsuit. At no time during the prosecution of cause

                                                3
number C-1-CV-09-001124 was Plaintiff represented by counsel.

13.        On July 27, 2011, County Court at Law No. 1 for Travis County file stamped the State

of Texas' Motion for Summary Judgment against Ms. Sims.

14.        The aforementioned Motion for Summary Judgment contains a certificate of service

stating: "I hereby certify that on AUG 02 2011 a true and correct copy of the foregoing Motion

for Summary Judgment has been forwarded by certified mail, return receipt requested to the

Defendant by and through the attorney of record..." 1 Defendant, Eileen McDilda, certified to the

Court that she had already forwarded the aforementioned Motion for Summary Judgment on a

date that has not yet occurred and is in the future. The aforementioned certification contained

within the aforementioned Motion for Summary Judgment is an impossibility.

15.        Ms. Sims never received any documentation whatsoever concerning the aforementioned

Summary Judgment Motion and its hearing that was allegedly held on September 9, 2011,

relating to the aforementioned Summary Judgment Motion. Therefore, Ms. Sims did not file a

response to said summary judgment. An Order was signed on September 9, 2011, granting the

State of Texas' Motion for Summary Judgment setting forth a sum owed. 2 The only legal work

performed by the State of Texas in the cause against Frances Marie Sims was: (1) Filing of what

appears to be a two page forum Original Petition, (2) citation with an officer's return, (3) Filing

of what appears to be a 3 page forum Motion for Summary Judgment for full and final

disposition of cause number C-1-CV-09-001124, (4) Filing of what appears to be a forum order

for the aforementioned Motion for Summary Judgment. There was no discovery propounded in

the suit filed against Frances Marie Sims. Notwithstanding the limited legal proceedings in this

cause Eileen McDilda Esq. filed an affidavit for attorney fees and obtained a judgment awarding

1
    See Exhibit 1 pg. 3 (emphasis added)
2
    See Exhibit 1 pg. 13
                                                4
$5,000.00 in attorney fees.

16.      Ms. Sims never received any notice whatsoever from the State of Texas or County

Court at Law No. 1 for Travis County that a judgment had been taken against her relating to the

3 aforementioned promissory notes .

17.      On or about December 16, 2011, without personal and/or actual notice to Ms. Sims the

State of Texas filed a Judgment Lien in the Bexar County, Texas deed records based on the

aforementioned judgment.

18.      On or about October of 2018, for the first time Ms. Sims became aware of an abstract of

the aforementioned judgment. Ms. Sims became aware of the aforementioned abstract of

judgment because Ms. Sims had previously entered into a contract for the sale of real property

and a title company was attempting to close on the aforementioned contract for the sale of real

property. Prior to October of 2018, Ms. Sims had no knowledge that the aforementioned

judgment had been taken against her by the State of Texas.

19.      On or about February 8, 2019, Ms. Sims received a demand letter from counsel for the

buyers of the aforementioned real property relating to the Judgment Lien filed by the State of

Texas. The aforementioned demand letter stated that Frances Sims was in violation of Chapter 5

of the Texas Property Code for failing to keep said real property free of any liens.

20.      Frances Marie Sims hired counsel to represent her against the threatened claims of the

buyers of the aforementioned real property. Ms. Sims incurred legal fees to defend against the

real property buyers claims, as a result of the aforementioned judgment and abstracted lien filed

by the State of Texas.

21.      On or about March of 2019, an agent for Ms. Sims contacted the manager for the

Student Loan Collections, Bankruptcy and Collections Division, of the Office of the Attorney


                                                 5
General for the State of Texas, and spoke to Cheryl Bellesen. Cheryl Bellesen advised Ms. Sims'

agent that entire amount of the account associated with the aforementioned 3 promissory notes

was owed. Cheryl Bellesen advised Ms. Sims' agent that the aforementioned amount that Ms.

Sims had to pay included fees and interest associated with a prior judgment obtained against the

original borrower of the loans Ms. Sims had cosigned for, and an additional $5,000.00 in legal

fees to obtain the judgment against Ms. Sims. Additionally, Cheryl Bellesen is the person who

filed the abstract of the aforementioned judgment, which placed a cloud on Ms. Sims real

properties. Furthermore, Cheryl Bellesen required Ms. Sims to pay amounts in excess of the

amount owed under the judgment against Ms. Sims including post judgment interest.

22.       In order to mitigate damages claimed by the buyers of the aforementioned real property

Ms. Sims paid off the aforementioned lien amount required by Cheryl Bellesen, acting as an

agent for the State of Texas, and an additional $10,000.00 in attorney fees incurred by the real

property buyers.

23.       The Texas Supreme Court has held that a notice of hearing when summary judgment is

filed must be served on all parties in order to give notice when a response to the aforementioned

summary judgment is due. 3 Ms. Sims never received notice of the filing of a summary judgment

motion or notice of hearing in cause number C-1-CV-09-001124. Without the aforementioned

notice Ms. Sims would not know that a response needed to filed and thus her Due Process rights

were violated under the Fourteenth Amendment to the United States Constitution by not

allowing Ms. Sims the opportunity to respond.

24.       By reason of the above-described acts and omissions of Defendants, Plaintiff sustained

injuries, including but not limited to attorney's fees associated with the cloud on the title of



3
    See Martin v. Martin, Martin & Richards, Inc., 989 S.W.2d 357, 359 (Tex. 1998)
                                                  6
Plaintiff's real property and other economic losses. Ms. Sims also experienced humiliation,

indignity, and damage to her reputation. Defendants’ aforementioned conduct was shocking and

willfully indifferent to Plaintiff’s rights and with conscious awareness that their actions would

cause Plaintiff's aforementioned damages.

25.    The aforementioned acts of Defendants were willful, wanton, malicious, oppressive, and

done with reckless indifference to and/or callous disregard for Plaintiff’s rights and justify the

awarding of exemplary and punitive damages against the Defendants in an amount to be

ascertained according to proof at the time of trial.

26.      By reason of the above-described acts and omissions of Defendants, Plaintiff was

required to retain an attorney to institute, prosecute, and render legal assistance to her in the

instant action so that she might vindicate the loss and impairment of her rights. By reason

thereof, Plaintiff requests payment by Defendants of a reasonable sum for attorney’s fees

pursuant to 42 U.S.C. §1988.



                                           IV. COUNT 1

          FRANCES MARIE SIMS AGAINST EILEEN MCDILDA, IN HER OFFICAL
         CAPACITY, FOR FAILING TO GIVE NOTICE OF A SUMMARY JUDGMENT
           AND HEARING IN VIOLATION OF THE FOURTEENTH AMENDMENT


27.     Plaintiff hereby incorporates and re-alleges the foregoing paragraphs, subsequent

paragraphs, and exhibits.

28.     By reason of Eileen McDilda's failure to serve Frances Marie Sims with the filed

Motion for Summary Judgment in cause number C-1-CV-09-001124 and failure to serve

Frances Marie Sims notice of the hearing on said Motion, Eileen McDilda deprived Ms. Sims

of her Due Process rights secured to her by the Fourteenth Amendment to the Constitution of

                                                  7
the United States and laws enacted thereunder.

29.    Any licensed attorney in the State of Texas should have known failure to serve Frances

Marie Sims with the filed Motion for Summary Judgment in cause number C-1-CV-09-001124

and notice of the hearing on said Motion would violate Ms. Sims' Due Process rights. Eileen

McDilda's failure to serve Frances Marie Sims was done with conscious awareness as Eileen

McDilda certified that she had served Plaintiff, when in fact the certification of service was dated

almost a week in the future. This act was willful, wanton, malicious, oppressive, and done with

reckless indifference to and/or callous disregard for Plaintiff’s rights.

30.    Therefore, Eileen McDilda, in official capacity as an attorney in the State of Texas'

Attorney General's Office, is liable to Frances Marie Sims for damages and attorney fees,

pursuant to 42 U.S.C. §1983 and 42 U.S.C. §1988, as set forth in this complaint.



                                            V. COUNT 2

          FRANCES MARIE SIMS AGAINST CHERYL BELLESEN, IN HER OFFICAL
           CAPACITY, FOR TAKING MS. SIMS PROPERTY IN VIOLATION OF THE
                            FOURTEENTH AMENDMENT


31.      Plaintiff hereby incorporates and re-alleges the foregoing paragraphs, subsequent

paragraphs, and exhibits.

32.      By reason of Cheryl Bellesen's filing an abstract of the aforementioned judgment,

taken in violation of Ms. Sims' Fourteenth Amendment right to Due Process, Cheryl Bellesen

place a cloud on the title of all of Ms. Sims' real properties. The aforementioned cloud placed

on the title of all of Ms. Sims real properties was an unconstitutional governmental taking of

Ms. Sims property rights. Plaintiff was deprived of her rights, privileges, and immunities

secured to her by the Fourteenth Amendment to the Constitution of the United States and laws

                                                  8
enacted thereunder. The act of placing a cloud on all of Plaintiff's real properties was willful,

wanton, and oppressive.

33.     Therefore Cheryl Bellesen, in official capacity as an agent for the State of Texas'

Attorney General's Office, is liable to Frances Marie Sims for damages and attorney fees,

pursuant to 42 U.S.C. §1983 and 42 U.S.C. §1988, as set forth in this complaint.




                                          VI. COUNT 3

           FRANCES MARIE SIMS AGAINST CHERYL BELLESEN, IN HER OFFICAL
            CAPACITY, FOR TAKING MS. SIMS PROPERTY IN VIOLATION OF THE
                             FOURTEENTH AMENDMENT


34.      Plaintiff hereby incorporates and re-alleges the foregoing paragraphs, subsequent

paragraphs, and exhibits.

35.      By reason of Cheryl Bellesen's requiring Plaintiff to pay sums in excess of the amount

she had to pay in order to remove the aforementioned cloud on the title of all of Ms. Sims' real

properties, was an unconstitutional governmental taking of Ms. Sims property rights under the

Fourteenth Amendment. After reviewing all of the documents reflecting the amount Ms. Sims

was required to pay to obtain a release of judgment, the amount in the documents, does not

equate to the amount Cheryl Bellesen required Ms. Sims to pay to obtain that release. Plaintiff

was deprived of her rights, privileges, and immunities secured to her by the Fourteenth

Amendment to the Constitution of the United States and laws enacted thereunder. The act of

requiring Plaintiff to pay sums in excess of the amount she had to pay was willful, wanton,

malicious, oppressive, and done with reckless indifference to and/or callous disregard for

Plaintiff’s rights.


                                                 9
36.      Therefore Cheryl Bellesen, in official capacity as an agent for the State of Texas'

Attorney General's Office, is liable to Frances Marie Sims for damages and attorney fees,

pursuant to 42 U.S.C. §1983 and 42 U.S.C. §1988, as set forth in this complaint.



                                          VII. COUNT 4

           FRANCES MARIE SIMS AGAINST EILEEN MCDILDA, INDIVIDUALLY, FOR
                            FRAUD BY NONDISCLOSURE


37.        Plaintiff hereby incorporates and re-alleges the foregoing paragraphs, subsequent

paragraphs, and exhibits.

38.        Defendant, Eileen McDilda, failed to disclose to the Plaintiff that a summary judgment

was filed and a hearing set on the said motion for cause number C-1-CV-09-001124. Eileen

McDilda had a duty to disclose that a summary judgment was filed and a hearing set on the said

motion for cause number C-1-CV-09-001124 under Texas law. The summary judgment was for

a full and final disposition of cause number C-1-CV-09-001124, thus the required disclosure
                4
was material.       Eileen McDilda knew Plaintiff was Pro Se and lived in a different city more

than an hour away and Ms. Sims had no reasonable way to discover the lack of disclosure.

Eileen McDilda remained deliberately silent as she did not ensure the Motion for Summary

Judgment was received by the Plaintiff by filing evidence that the Motion for Summary

Judgment was served in accordance with Texas law. Even after no answer was filed within the

time frame allotted by Texas Rules of Civil Procedure, Eileen McDilda did not take any

reasonable follow-up measures to ensure Pro Se Plaintiff received notice of hearing on said

motion. Eileen McDilda knowingly failed to serve the Pro Se Plaintiff. That failure to serve was


4
    See Exhibit 1 pg. 13
                                                  10
done so that Plaintiff would not have notice of the summary judgment and not be able to file a

response to the aforementioned summary judgment. Since Ms. Sims did not receive notice of

the aforementioned summary judgment and hearing Ms. Sims did not take any action to safe

guard her rights or her property. Because of the aforementioned nondisclosure Ms. Sims

suffered injuries.

39.      Therefore, Defendant is liable to Frances Marie Sims for damages set forth in this

complaint.

                                        VIII. COUNT 5

          FRANCES MARIE SIMS AGAINST CHERYL BELLESEN, INDIVIDUALLY,
                        FOR FRAUD IN THE INDUCEMENT


40.      Plaintiff hereby incorporates and re-alleges the foregoing paragraphs, subsequent

paragraphs, and exhibits.

41.      Defendant Cheryl Bellesen represented to the Plaintiff that she owed amounts in excess

of the amount she had to pay in order to remove the aforementioned cloud on the title of all of

Ms. Sims' real properties. Cheryl Bellesen's representation to Ms. Sims of the amount she had to

pay in order to remove the aforementioned cloud on the title was false. Cheryl Bellesen induced

Ms. Sims to pay the excess amounts in order to obtain a release to remove the cloud on the title

to Ms. Sims' properties. Ms. Sims relied on Cheryl Bellesen's representations because Cheryl

Bellesen worked for the Attorney General's Office for the State of Texas. Ms. Sims was

damaged because she paid an amount in excess of what is required under Texas law to obtain

the release to remove the cloud on the title to Ms. Sims' properties.

42.      Therefore, Defendant is liable to Frances Marie Sims for damages set forth in this

complaint.


                                                 11
                                         IX. COUNT 6

                               COMPLAINT FOR DAMAGES


43.     Plaintiff hereby incorporates and re-alleges the foregoing paragraphs, subsequent

paragraphs, and exhibits.

44.     Plaintiff has suffered the following injuries arising out of the counts set forth in this

complaint to include: Deprivation of Constitutional Rights, Mental Anguish, Loss of Profits,

Loss of Reputation, Loss of Credit Worthiness, Damages resulting from the cloud on the title to

Ms. Sims real properties, and Attorney Fees related to the aforementioned cloud on the title to

Ms. Sims real properties.

45.     The Defendants actions were the legal cause of the Plaintiff’s injuries. Ms. Sims seeks

all actual, consequential, direct, and special damages deemed to be attributable to Defendants.

Awarding such other and further relief as this Court deems fit, just, proper and equitable.



                                          X. COUNT 7

                             DEMAND FOR ATTORNEY FEES


46.     Plaintiff hereby incorporates and re-alleges the foregoing paragraphs, subsequent

paragraphs, and exhibits.

47.     In her legitimate desire to pursue the rights and privileges guaranteed by the

Constitution and laws of the United States, the Plaintiff has employed the undersigned counsel

to prosecute this action and has agreed to pay a reasonable fee for same, which fees and costs

should be awarded to Plaintiff pursuant to 42 U.S.C. §1988.




                                                12
WHEREFORE, PREMISES CONSIDERED, Plaintiff Frances Marie Sims requests that:


          Defendants be cited to appear and answer, and on final trial, Plaintiff have:

                a.      Injunctive and equitable relief;

                b.      Compensatory damages, including, but not limited to, damages for,

                        humiliation, inconvenience, mental anguish, and other non-

                        pecuniary losses;

                c.      Judgment against Defendants for actual damages;

                d.      Punitive and exemplary damages as may be awarded by the trier of

                        fact;

                e.      Costs, including reasonable and necessary attorney’s fees, as well as

                        expert fees;

                f.      Pre-judgment and post-judgment interest as allowed by law; and

                g.      Any other and further relief as this Court deems fit, just, proper and

                        equitable.



                                            Respectfully submitted,




                                                   Brian A. Jones
                                                   The Law Offices of Brian Jones
                                                   P.O. Box 100897
                                                   San Antonio, Texas 78201
                                                   Phone:(210) 978-2559
                                                   Fax:(210) 485-2461
                                                   Texas Bar No. 24101974
                                                   Email: Brian@TheJonesLawFirm-Tx.com
                                                   ATTORNEY FOR PLAINTIFF

                                              13
